--------------------------------------------------------------------------------


Exhibit 10.2
 
ENERGIZER HOLDINGS, INC.
2000 INCENTIVE STOCK PLAN
(2009 Amendment and Restatement)
 
Section I.  General Provisions
 
 
A.  Purpose of Plan
 
The purpose of the Energizer Holdings, Inc. Incentive Stock Plan (the “Plan”) is
to enhance the profitability and value of the Company for the benefit of its
shareholders by providing for stock options and other stock awards to attract,
retain and motivate officers and other key employees who make important
contributions to the success of the Company, and to provide equity-linked
compensation for directors.  Pursuant to Internal Revenue Service Notice
2007-86, with respect to the period from January 1, 2005 through December 31,
2008, the Plan was operated in accordance with the Company’s good faith
interpretation of compliance with Section 409A of the Internal Revenue Code of
1986, as amended (“Code”) based on available guidance.  Effective January 1,
2009, the Plan will be administered in accordance with the 2009 Amendment and
Restatement of the Energizer Holdings, Inc. 2000 Incentive Stock  Plan.
 
B.  Definitions of Terms as Used in the Plan
 
“Affiliate” shall mean any entity fifty percent or more of whose outstanding
voting securities, or beneficial ownership for entities other than corporations,
is owned, directly or indirectly, by the Company, or which otherwise controls,
is controlled by, or is under common control with, the Company.
 
“Award” shall mean an Option, including a Restoration Option, or any Other Stock
Award, granted under the terms of the Plan.
 
“Award Agreement” shall mean the document or documents evidencing an Award
granted under the Plan.
 
“Board” shall mean the Board of Directors of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
 
“Committee” shall mean the Nominating and Executive Compensation Committee of
the Board, or any successor committee the Board may designate to administer the
Plan.  Each member of the Committee shall be (i) an “outside director” within
the meaning of Section 162(m) of the Code, subject to any transitional rules
applicable to the definition of outside director, and (ii) a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act, or otherwise
qualified to administer the Plan as contemplated by that Rule or any successor
Rule under the Exchange Act.
 
“Common Stock” shall mean Energizer Holdings, Inc. $.01 par value Common Stock
or common stock of the Company outstanding upon the reclassification of the
Common Stock or any other class or series of common stock, including, without
limitation, by means of any stock split, stock dividend, creation of targeted
stock, or other distributions of stock in respect of stock, or any reverse stock
split, or by reason of any recapitalization, merger or consolidation of the
Company.
 
“Company” shall mean Energizer Holdings, Inc.
 
“Corporate Officer” shall mean any President, Chief Executive Officer, Corporate
Vice President, Controller, Secretary or Treasurer of the Company, and any other
officers designated as corporate officers by the Board.
 
“Director” shall mean any member of the Board.
 
“Employee” shall mean any person who is employed by the Company or an Affiliate,
including Corporate Officers.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” of the Common Stock shall mean the closing price as reported
on the Composite Tape of the New York Stock Exchange, Inc. on the date that such
Fair Market Value is to be determined, or if no shares were traded on the
determination date, the immediately preceding day on which the Common Stock was
traded, or the fair market value as determined by any other method that may be
required in order to comply with or to conform to the requirements of applicable
laws or regulations.
 
“Incentive Stock Options” shall mean Options that qualify as such under Section
422 of the Code.
 
“Non-Qualified Stock Options” shall mean Options that do not qualify as
Incentive Stock Options.
 
“Option” shall mean the right, granted under the Plan, to purchase a specified
number of shares of Common Stock, at a fixed price for a specified period of
time.
 
“Other Stock Award” shall mean any Award granted under Section III of the Plan.
 
“Phantom Stock Option” shall mean an Option, granted under the Plan, which
provides that in lieu of receiving shares of Common Stock upon exercise, the
recipient will receive an amount equal to the excess of the Fair Market Value of
the Common Stock at exercise over the exercise price set forth in the Award
Agreement for the Phantom Stock Option.
 
“Restoration Option” shall mean an Option granted upon exercise of an
outstanding Option, provided that the exercise price is paid by tendering
previously owned shares of Common Stock by the Employee or Director.
 
“Restricted Stock Award” shall mean an Award of shares of Common Stock on which
are imposed restrictions on transferability or other shareholder rights,
including, but not limited to, restrictions which subject such Award to a
“substantial risk of forfeiture” as defined in Section 83 of the Code.
 
“Stock Appreciation Right” shall mean a right granted under the terms of the
Plan to receive an amount equal to the excess of the Fair Market Value of one
share of Common Stock as of the date of exercise of the Stock Appreciation Right
over the price per share of Common Stock specified in the Award Agreement of
which it is a part.
 
“Termination for Cause” shall mean an Employee’s termination of employment with
the Company or an Affiliate because of the Employee’s willful engaging in gross
misconduct, provided, however, that a Termination for Cause shall not include
termination attributable to (i) poor work performance, bad judgment or
negligence on the part of the Employee, (ii) an act or omission believed by the
Employee in good faith to have been in or not opposed to the best interests of
the Company and reasonably believed by the Employee to be lawful, or (iii) the
good faith conduct of the Employee in connection with a change of control of the
Company (including opposition to or support of such change of control).
 
C.  Scope of Plan and Eligibility
 
Any Employee selected by the Committee, and any member of the Board, shall be
eligible for any Award contemplated under the Plan.
 
D.  Authorization and Reservation
 
The Company shall establish a reserve of authorized shares of Common Stock in
the amount of 15,000,000 shares.  This reserve shall represent the total number
of shares of Common Stock that may be presently issued pursuant to Awards,
including Restoration Options, subject to increase as described below.  The
reserves may consist of authorized but unissued shares of Common Stock or of
reacquired shares, or both.  Upon the forfeiture or expiration of an Award, all
shares of Common Stock not issued thereunder shall become available for the
granting of additional Awards.  In addition, when a Restoration Option is
granted upon the tendering of shares of Common Stock in payment of the exercise
price of any Options, the reserve shall be increased in an amount equal to the
number of shares so tendered, and such additional reserved shares shall become
available for the granting of additional Awards.  Awards under the Plan which
are payable in cash will not be counted against the reserve unless actual
payment is made in shares of Common Stock instead of cash.
 
E.  Grant of Awards and Administration of the Plan
 
    1.  The Committee shall determine those Employees eligible to receive Awards
and the amount, type and terms of each Award, subject to the provisions of the
Plan, and it shall have the power to delegate responsibility to others to select
Employees other than Corporate Officers eligible to receive Awards and the
amount of each such Award, on terms determined by the Committee.  The Board
shall determine the amount, type and terms of each Award to a Director, subject
to the provisions of the Plan.  In making any determinations under the Plan, the
Committee or the Board, as the case may be, shall be entitled to rely on
reports, opinions or statements of officers or employees of the Company, as well
as those of counsel, public accountants and other professional or expert
persons.  All determinations, interpretations and other decisions under or with
respect to the Plan or any Award by the Committee or the Board, as the case may
be, shall be final, conclusive and binding upon all parties, including without
limitation, the Company, any Employee or Director, and any other person with
rights to any Award under the Plan, and no member of the Board or the Committee
shall be subject to individual liability with respect to the Plan.
 
    2.  The Committee shall administer the Plan and, in connection therewith, it
shall have full power to construe and interpret the Plan, establish rules and
regulations and perform all other acts it believes reasonable and proper,
including the power to delegate responsibility to others to assist it in
administering the Plan.  To the extent, however, that such construction and
interpretation or establishment of rules and regulations relates to or affects
any Awards granted to Directors, the Board must ratify such construction,
interpretation or establishment.
 
    3.  During the term of the Plan, the aggregate number of shares of Common
Stock that may be the subject of performance-based Awards (as defined in Section
162(m) of the Code), excluding Restoration Options, that may be granted to an
Employee or Director during any one fiscal year may not exceed 1,900,000.  The
aggregate number of shares of Common Stock that may be the subject of
Restoration Options that may be granted to an Employee or Director during any
one fiscal year may not exceed 950,000.  These amounts are subject to adjustment
as provided in Section VI. F. below.  The maximum number of shares with regard
to which Options and Stock Appreciation Rights may be granted to any individual
during any one fiscal year is 1,900,000.  Any stock-related deferred
compensation will not be applied against this limit.  Awards granted in a fiscal
year but cancelled during that same year will continue to be applied against the
annual limit for that year, despite cancellation.
 
    4.  Awards granted under the Plan shall be evidenced in the manner
prescribed by the Committee from time to time in accordance with the terms of
the Plan.  The terms of each Award shall be set forth in an Award Agreement, and
the Committee may require that a recipient execute and deliver the Award
Agreement to the Company in order to evidence his or her acceptance of the
Award.
 
Section II.  Stock Options
 
A.  Description
 
The Committee or, in the case of Awards granted to Directors, the Board, may
grant Incentive Stock Options and it may grant Non-Qualified Stock Options.  At
the discretion of the Committee or the Board, in the case of Options granted to
Directors, an Employee or Director may also be eligible to receive a Restoration
Option in connection with an Option exercise, as more particularly set forth
below.
 
B.  Terms and Conditions
 
    1.  Each Option shall be set forth in a written Award Agreement containing
such terms and conditions as the Committee, or in the case of Awards granted to
Directors, the Board, may determine, subject to the provisions of the Plan.
 
    2.  The option price of shares of Common Stock subject to any Option shall
not be less than the Fair Market Value of the Common Stock on the date that the
Option is granted.
 
    3.  The Committee, or in the case of Awards granted to Directors, the Board,
shall determine the vesting schedules and the terms, conditions and limitations
governing exercisability of Options granted under the Plan.  Unless accelerated
in accordance with its terms, an Option may not be exercised until a period of
at least one year has elapsed from the date of grant, and the term of any Option
granted hereunder shall not exceed ten years.
 
    4.  The purchase price of any shares of Common Stock pursuant to exercise of
any Option must be paid in full upon such exercise.  The payment shall be made
in cash, in United States dollars, or by tendering shares of Common Stock owned
by the Employee or Director (or the person exercising the Option).  If shares of
Common Stock are tendered, they must have been owned at least six months prior
to the date of tender (or such other time period as may be determined by the
Committee).
 
    5.  The terms and conditions of any Incentive Stock Options granted
hereunder shall be subject to and shall be designed to comply with, the
provisions of Section 422 of the Code, and any other administrative procedures
adopted by the Committee from time to time.  Incentive Stock Options may not be
granted to any person who is not an Employee at the time of grant.
 
C.  Restoration Options
 
The Committee, or, in the case of Awards granted to Directors, the Board, may
provide either at the time of grant or subsequently that an option include the
right to acquire a Restoration Option.  An option which provides for the grant
of a Restoration Option shall entitle the Employee or Director, upon exercise of
the option (in whole or in part) prior to termination of employment or
retirement or resignation as a Director, and payment of the exercise price in
shares of Common Stock, to receive a Restoration Option.  In addition to any
other terms and conditions set forth in the Award Agreement, the Restoration
Option shall be subject to the following terms: (i) the number of shares of
Common Stock which are the subject of the Restoration Option shall not exceed
the number of shares used to satisfy the option price of the original option
(which shares must have been owned for the time period described in B.4. above),
(ii) the grant date of the Restoration Option will be the date of exercise of
the original option, (iii) the exercise price per share shall be the Fair Market
Value on the Restoration Option grant date, (iv) the Restoration Option, unless
accelerated, in accordance with its terms, shall be exercisable no earlier than
one year after its grant date, (v) the term of the Restoration Option shall not
extend beyond the term of the original option, and (vi) the Restoration Option
will comply with all other provisions of the Plan.  The Committee, or in the
case of Awards granted to Directors, the Board, shall, in addition to all other
powers granted to it under the Plan, have the power to designate any limitations
on the frequency of the grants of Restoration Options to any Employee or
Director, and may require, as a condition to the grant of Restoration Options,
that the recipient agree not to resell shares received upon exercise of the
original option (which original option may be a Restoration Option) for a
specific period.
 
 
Section III. Other Stock Awards
 
In addition to Options, the Committee or, in the case of Awards granted to
Directors, the Board may grant Other Stock Awards payable in Common Stock or
cash, upon such terms and conditions as the Committee or Board may determine,
subject to the provisions of the Plan.  Other Stock Awards may include, but are
not limited to, the following types of Awards:
 
A.  Restricted Stock Awards and Restricted Stock Equivalents
 
The Committee or, in the case of Awards granted to Directors, the Board may
grant Restricted Stock Awards, each of which consists of a grant of shares of
Common Stock, subject to terms and conditions determined by the Committee or
Board in its sole discretion as well as to the provisions of the Plan.  Such
terms and conditions shall be set forth in a written Award Agreement.  The
shares of Common Stock granted will be restricted and may not be sold, pledged,
transferred or otherwise disposed of until the lapse or release of restrictions
in accordance with the terms of the Award Agreement and the Plan.  Prior to the
lapse or release of restrictions, all shares of Common Stock which are the
subject of a Restricted Stock Award are subject to forfeiture in accordance with
Section IV of the Plan.  Shares of Common Stock issued pursuant to a Restricted
Stock Award will be issued for no monetary consideration.  The Committee or, in
the case of Awards granted to Directors, the Board, may also grant restricted
stock equivalents which only convert into shares of Common Stock upon vesting at
the end of a specified restricted period.  To the extent Code Section 409A is
applicable, all restricted stock equivalents must satisfy the requirements of
Code Section 409A and the regulations and guidance thereunder.
 
B.  Stock Related Deferred Compensation
 
The Committee may, in its discretion, permit the deferral of payment of an
Employee’s cash bonus or other cash compensation in the form of either Common
Stock or Common Stock equivalents (with each such equivalent corresponding to a
share of Common Stock), under such terms and conditions as the Committee may
prescribe in the Award Agreement relating thereto, including the terms of any
deferred compensation plan under which such Common Stock equivalents may be
granted.  In addition, the Committee may, in any fiscal year, provide for an
additional matching deferral to be credited to an Employee’s account under such
deferred compensation plans.  The Committee may also permit account balances of
other cash or mutual fund accounts maintained pursuant to such deferred
compensation plans to be converted, at the discretion of the participant, into
the form of Common Stock equivalents, or to permit Common Stock equivalents to
be converted into account balances of such other cash or mutual fund accounts,
upon the terms set forth in such plans as well as such other terms and
conditions as the Committee may, in its discretion, determine.  The Committee
may, in its discretion, determine whether any deferral in the form of Common
Stock equivalents, including deferrals under the terms of any deferred
compensation plans of the Company, shall be paid on distribution in the form of
cash or in shares of Common Stock.  To the extent Code Section 409A is
applicable, all actions pursuant to this Section III.B. must satisfy the
requirements of Code Section 409A and the regulations and guidance thereunder.
 
C.  Stock Appreciation Rights and Phantom Stock Options
 
The Committee or in the case of Awards granted to Directors, the Board, may, in
its discretion, grant Stock Appreciation Rights or Phantom Stock Options to
Employees or Directors, subject to terms and conditions determined by the
Committee or Board in its sole discretion.  Such terms and conditions shall be
set forth in a written Award Agreement.  Each Stock Appreciation Right or
Phantom Stock Option shall entitle the holder thereof to elect, prior to its
cancellation or termination, to exercise such unit or option and receive either
cash or shares of Common Stock, or both, as the Committee or Board may
determine, in an aggregate amount equal in value to the excess of the Fair
Market Value of the Common Stock on the date of such election over the Fair
Market Value on the date of grant of the Stock Appreciation Right or Phantom
Stock Option; except that if an option is amended to include Stock Appreciation
Rights, the designated Fair Market Value in the applicable Award Agreement may
be the Fair Market Value on the date that the Option was granted.  The Committee
or Board may provide that a Stock Appreciation Right shall be automatically
exercised on one or more specified dates.  Stock Appreciation Rights may be
granted on a “free-standing” basis or in conjunction with all or a portion of
the shares of Common Stock covered by an Option, either at the time of grant of
the Option or at any time thereafter during the term of the Option.  In addition
to any other terms and conditions set forth in the Award Agreement, Stock
Appreciation Rights and Phantom Stock Options shall be subject to the following
terms: (i) Stock Appreciation Rights and Phantom Stock Options, unless
accelerated in accordance with their terms, may not be exercised within the
first year after the date of grant, (ii) the Committee or Board, as the case may
be, may, in its sole discretion, disapprove an election to surrender any Stock
Appreciation Right or Phantom Stock Option for cash in full or partial
settlement thereof, provided that such disapproval shall not affect the
recipient’s right to surrender the Stock Appreciation Right or Phantom Stock
Option at a later date for shares of Common Stock or cash, and (iii) no Stock
Appreciation Right or Phantom Stock Option may be exercised unless the holder
thereof is at the time of exercise an Employee or Director and has been
continuously since the date the Stock Appreciation Right or Phantom Stock Option
was granted, except that the Committee or Board may permit the exercise of any
Stock Appreciation Right or Phantom Stock Option for any period following the
recipient’s termination of employment or retirement or resignation from the
Board, not in excess of the original term of the Award, on such terms and
conditions as it shall deem appropriate and specify in the related Award
Agreement.
 
D.  Performance-Based Other Stock Awards
 
The payment under any Other Stock Award that may be the subject of a
performance-based Award (as defined in Section 162(m) of the Code) (hereinafter
“Target Award”) shall be contingent upon the attainment of one or more
pre-established performance goals established by the Committee in writing within
ninety (90) days after the commencement of the Target Award performance period
(or in the case of a newly hired Employee, before 25% of such Employee’s service
for such Target Award performance period has lapsed).  Such performance goals
will be based upon one or more of the following performance-based criteria:  (a)
earnings per share; (b) income or net income; (c) return measures (including,
but not limited to, return on assets, capital, equity or sales); (d) cash flow
return on investments which equals net cash flows divided by owners equity; (e)
controllable earnings (a division’s operating profit, excluding the amortization
of goodwill and intangible assets, less a charge for the interest cost for the
average working capital investment by the division); (f) operating earnings or
net operation earnings; (g) cost control; (h) share price (including, but not
limited to, growth measures); (i) total shareholder return (stock price
appreciation plus dividends); (j) economic value added; (k) EBITDA; (l)
operating margin (m) market share and (n) cash flow from
operations.  Performance may be measured on an individual, corporate group,
business unit, or consolidated basis and may be measured absolutely or
relatively to the Company’s peers.  In establishing the Performance Goals, the
Committee may account for the effects of acquisitions, divestitures,
extraordinary dividends, stock split-ups, stock dividends or distributions,
issuances of any targeted stock, recapitalizations, warrants or rights issuances
or combinations, exchanges or reclassifications with respect to any outstanding
class or series of Stock, or a corporate transaction, such as any merger of the
Company with another corporation, any consolidation of the Company and another
corporation into another corporation, any separation of the Company or its
business units (including a spinoff or other distribution of stock or property
by the Company), any reorganization of the Company (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation by the Company, or sale of all or
substantially all of the assets of the Company, or other extraordinary items.
 
The Committee, in its discretion, may cancel or decrease an earned Target Award,
but, except as otherwise permitted by Treasury Regulation Section
1.162-27(e)(2)(iii)(C), may not, under any circumstances, increase such
award.  Before payments are made under a Target Award, the Committee shall
certify in writing that the performance goals justifying the payment under
Target Award have been met.
 
 
Section IV.  Forfeiture of Awards
 
A.  Unless the Committee, or in the case of a Director, the Board, shall have
determined otherwise, the recipient of any Award pursuant to the Plan shall
forfeit the Award, to the extent not then payable or exercisable, upon the
occurrence of any of the following events:
 
    1.  The recipient is Terminated for Cause.
 
    2.  The recipient voluntarily terminates his or her employment other than by
retirement after attainment of age 62, or such other age as may be provided for
in the Award Agreement.
 
    3.  The recipient engages in competition with the Company or any Affiliate.
 
    4.  The recipient engages in any activity or conduct contrary to the best
interests of the Company or any Affiliate, including, but not limited to,
conduct that breaches the recipient’s duty of loyalty to the Company or an
Affiliate or that is materially injurious to the Company or an Affiliate,
monetarily or otherwise.  Such activity or conduct may include:  (i) disclosing
or misusing any confidential information pertaining to the Company or an
Affiliate; (ii) any attempt, directly or indirectly, to induce any Employee of
the Company or any Affiliate to be employed or perform services elsewhere, or
(iii) any direct or indirect attempt to solicit, or assist another employer in
soliciting, the trade of any customer or supplier or prospective customer of the
Company or any Affiliate.
 
 
B.  The Committee or the Board, as the case may be, may include in any Award
Agreement any additional or different conditions of forfeiture it may deem
appropriate, and may waive any condition of forfeiture stated above or in the
Award Agreement.
 
C.  In the event of forfeiture, the recipient shall lose all rights in and to
portions of the Award which are not vested or which are not exercisable.  Except
in the case of Restricted Stock Awards as to which restrictions have not lapsed,
this provision, however, shall not be invoked to require any recipient to
transfer to the Company any Common Stock already received under an Award.
 
D.  Such determinations as may be necessary for application of this Section,
including any grant of authority to others to make determinations under this
Section, shall be at the sole discretion of the Committee, or in the case of
Awards granted to Directors, of the Board, and such determinations shall be
conclusive and binding.
 
Section V.  Beneficiary Designation; Death of Awardee
 
A.  An Award recipient may file with the Committee a written designation of a
beneficiary or beneficiaries (subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries as the Committee may from
time to time prescribe) to exercise, in the event of the death of the recipient,
an Option, Stock Appreciation Right or Phantom Stock Option, or to receive, in
such event, any Other Stock Awards.  The Committee reserves the right to review
and approve beneficiary designations.  A recipient may from time to time revoke
or change any such designation or beneficiary and any designation of beneficiary
under the Plan shall be controlling over any other disposition, testamentary or
otherwise.  However, if the Committee shall be in doubt as to the right of any
such beneficiary to exercise any Option, Stock Appreciation Right or Phantom
Stock Option, or to receive any Other Stock Award, the Committee may determine
to recognize only an exercise by, or right to receive of, the legal
representative of the recipient, in which case the Company, the Committee and
the members thereof shall not be under any further liability to anyone.
 
B.  Upon the death of an Award recipient, the following rules shall apply:
 
    1.  An Option, to the extent exercisable on the date of the recipient’s
death, may be exercised at any time within three years after the recipient’s
death, but not after the expiration of the term of the Option.  The Option may
be exercised by the recipient’s designated beneficiary or personal
representative or the person or persons entitled thereto by will or in
accordance with the laws of descent and distribution, or by the transferee of
the Option in accordance with the provisions of Section VI.A.
 
    2.  In the case of any Other Stock Award, any shares of Common Stock or cash
payable shall be determined as of the date of the recipient’s death, in
accordance with the terms of the Award Agreement, and the Company shall issue
such shares of Common Stock or pay such cash to the recipient’s designated
beneficiary or personal representative or the person or persons entitled thereto
by will or in accordance with the laws of descent and distribution.
 
 
Section VI.  Other Governing Provisions
 
A.  Transferability
 
Except as otherwise provided herein, no Award shall be transferable other than
by beneficiary designation, will or the laws of descent and distribution, and
any right granted under an Award may be exercised during the lifetime of the
holder thereof only by Award Recipient or by his/her guardian or legal
representative; provided, however, that an Award recipient may be permitted, in
the sole discretion of the Committee or its delegee, to transfer to a member of
such recipient’s immediate family, family trust or family partnership as defined
by the Committee or its delegee, an Option granted pursuant to Section II
hereof, other than an Incentive Stock Option, subject to such terms and
conditions as the Committee or its delegee, in their sole discretion, shall
determine.
 
B.  Rights as a Shareholder
 
A recipient of an Award shall, unless the terms of the Award Agreement provide
otherwise, have no rights as a shareholder, with respect to any Options or
shares of Common Stock which may be issued in connection with an Award, until
the issuance of a Common Stock certificate for such shares, and no adjustment
other than as stated herein shall be made for dividends or other rights for
which the record date is prior to the issuance of such Common Stock
certificate.  In addition, with respect to Restricted Stock Awards, recipients
shall have only such rights as a shareholder as may be set forth in the terms of
the Award Agreement.
 
C.  General Conditions of Awards
 
No Employee, Director or other person shall have any rights with respect to the
Plan, the shares of Common Stock reserved or in any Award, contingent or
otherwise, until an Award Agreement shall have been delivered to the recipient
and all of the terms, conditions and provisions of the Plan applicable to such
recipient shall have been met.
 
D.  Reservation of Rights of Company
 
Neither the establishment of the Plan nor the granting of an Award shall confer
upon any Employee any right to continue in the employ of the Company or any
Affiliate or interfere in any way with the right of the Company or any Affiliate
to terminate such employment at any time.  No Award shall be deemed to be salary
or compensation for the purpose of computing benefits under any employee
benefit, pension or retirement plans of the Company or any Affiliate, unless the
Committee shall determine otherwise.
 
E.  Acceleration
 
The Committee, or, with respect to any Awards granted to Directors, the Board,
may, in its sole discretion, accelerate the vesting or date of exercise of any
Awards, except to the extent such acceleration will result in the imposition of
the additional tax described in Code Section 409A(a)(1)(B)(i)(II) because of
failure to satisfy the requirements of Code Section 409A and the regulations and
guidance issued thereunder.
 
F.  Effect of Certain Changes
 
Subject to Treasury Regulations §1.409A-1(b)(5)(v)(D), in the event of any
extraordinary dividend, stock split-up, stock dividend, issuance of targeted
stock, recapitalization, warrant or rights issuance, or combination, exchange or
reclassification with respect to the Common Stock or any other class or series
of common stock of the Company, or consolidation, merger or sale of all, or
substantially all, of the assets of the Company, the Committee or its delegate
shall cause such equitable adjustments as it deems appropriate to be made to the
shares reserved under Section I.D of the Plan and the limits on Awards set forth
in Section I.E.3 of the Plan, and the Committee or Board shall cause such
adjustments to be made to the terms of outstanding Awards to reflect such event
and preserve the value of such Awards.  Any such adjustments to an Award subject
to Section 409A shall comply with the requirements of Section 409A and the
regulations thereunder.  Notwithstanding the above, no adjustments shall be made
to the shares reserved and the limits on awards, or to the terms of outstanding
awards, unless such adjustments would require an increase or decrease of at
least 1% in the number of shares or exercise price to be adjusted. However, any
adjustments which by reason of this subsection are not required to be made shall
be carried forward and taken into account in any subsequent adjustment, but only
to the extent the event mandating the subsequent adjustment occurs within three
years after the initial event which would have, but for this de minimus
provision, mandated an adjustment.  In all events, the determination of the
Committee or Board or their delegate shall be conclusive.  If any such
adjustment would result in a fractional share of Common Stock being issued or
awarded under this Plan, such fractional share shall be disregarded.
 
G.  Withholding of Taxes
 
The Company shall deduct from any payment, or otherwise collect from the
recipient, any taxes required to be withheld by federal, state or local
governments in connection with any Award.  The recipient may elect, subject to
approval by the Committee, to have shares of Common Stock withheld by the
Company in satisfaction of such taxes, or to deliver other shares of Common
Stock owned by the recipient in satisfaction of such taxes.  With respect to
Corporate Officers, Directors or other recipients subject to Section 16(b) of
the Exchange Act, the Committee or, with respect to Awards granted to Directors,
the Board, may impose such other conditions on the recipient’s election as it
deems necessary or appropriate in order to exempt such withholding from the
penalties set forth in said Section.  The number of shares to be withheld or
delivered shall be calculated by reference to the Fair Market Value of the
Common Stock on the date that such taxes are determined.
 
H.  No Warranty of Tax Effect
 
Except as may be contained in the terms of any Award Agreement, no opinion is
expressed nor warranties made as to the tax effects under federal, foreign,
state or local laws or regulations of any Award granted under the Plan.
 
I.  Amendment of Plan
 
Except as otherwise provided in this Section VI.I., the Board may, from time to
time, amend, suspend or terminate the Plan in whole or in part, and if
terminated, may reinstate any or all of the provisions of the Plan, except that
(i) no amendment, suspension or termination may apply to the terms of any Award
(contingent or otherwise) granted prior to the effective date of such amendment,
suspension or termination, in a manner which would reasonably be considered to
be adverse to the recipient, without the recipient’s consent; (ii) except as
provided in Section VI.F., no amendment may be made to increase the number of
shares of Common Stock reserved under Section I.D of the Plan; (iii) except as
provided in Section VI.F., no amendment may be made to increase the limitations
set forth in Section 1.E.3 of the Plan, and (iv) no amendment may withdraw the
authority of the Committee to administer the Plan.
 
To the extent a portion of the Plan is subject to Code Section 409A, the Board
may terminate the Plan, and distribute all vested accrued benefits, subject to
the restrictions set forth in Treasury Regulation §1.409A-3(j)(4).  A
termination of any portion of the Plan that is subject to Code Section 409A must
comply with the provisions of Code Section 409A and the regulations and guidance
promulgated thereunder, including, but not limited to, restrictions on the
timing of final distributions and the adoption of future deferred compensation
arrangements.
 
J.  Construction of Plan
 
The place of administration of the Plan shall be in the State of Missouri and
the validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of the State of Missouri, without
giving regard to the conflict of laws provisions thereof.
 
K.  Compliance with Code Section 409A
 
No provision of this Plan or any Award shall be operative to the extent that it
will result in the imposition of the additional tax described in Code Section
409A(a)(1)(B)(i)(II) because of failure to satisfy the requirements of Code
Section 409A and the regulations and guidance issued thereunder.
 
L.  Unfunded Nature of Plan
 
The Plan, insofar as it provides for cash payments, shall be unfunded, and the
Company shall not be required to segregate any assets which may at any time be
awarded under the Plan.  Any liability of the Company to any person with respect
to any Award under the Plan shall be based solely upon any contractual
obligations which may be created by the terms of any Award Agreement entered
into pursuant to the Plan.  No such obligation of the Company shall be deemed to
be secured by any pledge of, or other encumbrance on, any property of the
Company.
 
M.  Successors
 
All obligations of the Company under the Plan, with respect to any Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Section VII.  Effective Date and Term
 
The Plan shall be effective April 1, 2000 and shall continue in effect until
December 31, 2009, when it shall terminate.  Upon termination, any balances in
the reserve established under Section I.D shall be cancelled, and no Awards
shall be granted under the Plan thereafter.  The Plan shall continue in effect,
however, insofar as is necessary, to complete all of the Company’s obligations
under outstanding Awards or to conclude the administration of the Plan.  This
amendment and restatement of the Plan is effective January 1, 2009.
 
